Case 4:20-cv-00151-TWP-DML Document 21 Filed 01/27/21 Page 1 of 4 PageID #: 52




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   NEW ALBANY DIVISION

RODNEY ALAN ROUDENBUSH,                                  )
                                                         )
                               Plaintiff,                )
                                                         )
                          v.                             )       No. 4:20-cv-00151-TWP-DML
                                                         )
FLOYD COUNTY SHERIFF'S DEPT.,                            )
                                                         )
                               Defendant.                )

                   ORDER SCREENING AND DISMISSING COMPLAINT
                     AND PROVIDING OPPORTUNITY TO AMEND

        Plaintiff Rodney Alan Roudenbush, an inmate at Floyd County Jail, brings this action

pursuant to 42 U.S.C. § 1983. Because the plaintiff is a "prisoner" as defined by 28 U.S.C. §

1915A(c), this Court has an obligation under 28 U.S.C. § 1915A(a) to screen his complaint before

issuing service on the defendant.

                                                    I.
                                            Screening Standard

        Pursuant to 28 U.S.C. § 1915A(b), the Court must dismiss the complaint, or any portion of

the complaint, if it is frivolous or malicious, fails to state a claim for relief, or seeks monetary relief

against a defendant who is immune from such relief. In determining whether the complaint states

a claim, the Court applies the same standard as when addressing a motion to dismiss under Federal

Rule of Civil Procedure 12(b)(6). To survive dismissal,

        [the] complaint must contain sufficient factual matter, accepted as true, to state a
        claim for relief that is plausible on its face. A claim has facial plausibility when the
        plaintiff pleads factual content that allows the court to draw the reasonable
        inference that the defendant is liable for the misconduct alleged.
Case 4:20-cv-00151-TWP-DML Document 21 Filed 01/27/21 Page 2 of 4 PageID #: 53




Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017).

Pro se complaints such as that filed by the plaintiff are construed liberally and held to "a less

stringent standard than pleadings drafted by lawyers." Id.

                                                II.
                                           The Complaint

       On August 17, 2020, the plaintiff filed a complaint naming the Floyd County Sheriff's

Department (the "Sheriff's Department") as the sole defendant. In his complaint, the plaintiff

alleges that Sgt. Ward of the Sheriff's Department opened an envelope containing his legal mail,

looked inside, and commented on it. The plaintiff contends that Sgt. Ward's actions violated

attorney-client privilege, federal mail statutes, and the mail policy of the Sheriff's Department.

The plaintiff seeks compensatory damages and prospective injunctive relief.

                                               III.
                                    Dismissal of the Complaint

       This action is brought pursuant to 42 U.S.C. § 1983. To state a claim under § 1983, a

plaintiff must allege the violation of a right secured by the Constitution or laws of the United States

and must show that the alleged deprivation was committed by a person acting under color of state

law. West v. Atkins, 487 U.S. 42, 48 (1988). "[T]he first step in any [§ 1983] claim is to identify

the specific constitutional right infringed." Albright v. Oliver, 510 U.S. 266, 271 (1994).

"Prisoners have a fundamental right of access to the courts that prisons must facilitate by providing

legal assistance." In re Maxy, 674 F.3d 658, 660 (7th Cir. 2012) (citing Bounds v. Smith, 430 U.S.

817 (1977)). To prevail on an access-to-courts claim, a prisoner must "submit evidence that he

suffered actual injury—i.e., that prison officials interfered with his legal materials—and that the

interference actually prejudiced him in his pending litigation." Devbrow v. Gallegos, 735 F.3d 584,

587 (7th Cir. 2013) (citations omitted).
Case 4:20-cv-00151-TWP-DML Document 21 Filed 01/27/21 Page 3 of 4 PageID #: 54




       Here, the plaintiff's claims against the Sheriff's Department are subject to dismissal for

failure to state a claim upon which relief can be granted. The Sheriff's Department may only be

sued when its actions violate the Constitution. See Levy v. Marion Cty. Sheriff, 940 F.3d 1002,

1010 (7th Cir. 2019) (applying Monell v. Dep't of Soc. Servs. of City of New York, 436 U.S. 658

(1978) to claim against Sheriff's Department). To state a Monell claim, the plaintiff must allege

that an action taken by the Sheriff's Department caused the deprivation of his federally secured

rights. The Sheriff's Department "'acts' through its written policies, widespread practices or

customs, and the acts of a final decisionmaker." Id. (citing Bd. of the Cty. Commissioners v. Brown,

520 U.S. 397, 403–04 (1997)). The complaint contains no allegations of a policy or custom to

support a claim against the Sheriff's Department.

       Furthermore, the plaintiff has not alleged facts showing any constitutional deprivation.

Specifically, the plaintiff has made no allegation that Sgt. Ward's actions actually prejudiced him

in pending litigation. See Devbrow, 735 F.3d at 587.

       Therefore, the complaint must be dismissed for failure to state a claim upon which relief

can be granted.

                                          IV.
                                 OPPORTUNITY TO AMEND

       For the reasons above, the plaintiff's complaint is dismissed for failure to state a claim

upon which relief can be granted. The dismissal of the complaint will not in this instance lead

to the dismissal of the action at present. Instead, the plaintiff shall have through February 23,

2021, to file an amended complaint. See Tate v. SCR Med. Transp., 809 F.3d 343, 346 (7th Cir.

2015) ("We've often said that before dismissing a case under 28 U.S.C. § 1915(e)(2)(B)(ii) a judge

should give the litigant, especially a pro se litigant, an opportunity to amend his complaint.").
Case 4:20-cv-00151-TWP-DML Document 21 Filed 01/27/21 Page 4 of 4 PageID #: 55




          The amended complaint must (a) contain a short and plain statement of the claim showing

that the plaintiff is entitled to relief, which is sufficient to provide the defendant with fair notice of

the claim and its basis; (b) include a demand for the relief sought; and (c) identify what injury he

claims to have suffered and what persons are responsible for each such injury.

          Any amended complaint should have the proper case number, 4:20-cv-00151-TWP-DML

and the words "Amended Complaint" on the first page. The amended complaint will completely

replace the original. See Beal v. Beller, 847 F.3d 897, 901 (7th Cir. 2017) ("For pleading purposes,

once an amended complaint is filed, the original complaint drops out of the picture."). Therefore,

it must set out every defendant, claim, and factual allegation the plaintiff wishes to pursue in this

action.

          If the plaintiff files an amended complaint, it will be screened pursuant to 28 U.S.C.

§ 1915A(b). If no amended complaint is filed, this action will be dismissed without further notice

or opportunity to show cause.

          IT IS SO ORDERED.


          Date:   1/27/2021




Distribution:

RODNEY ALAN ROUDENBUSH
32688
FLOYD COUNTY JAIL
FLOYD COUNTY JAIL
Inmate Mail/Parcels
P.O. Box 1406
New Albany, IN 47150
